SCHEDULE 13D (Rule 13d-101) Information to be Included in Statements Filed Pursuant to Rule 13d-1(a) and Amendments Thereto File Pursuant to Rule 13d-2(a) SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Under the Securities Exchange Act of 1934 (Amendment No. 2) (Final) Cornell Companies, Inc. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 219141108 (CUSIP Number) Abbe L. Dienstag, Esq. Kramer Levin Naftalis & Frankel LLP 1177 Avenue of the Americas New York, New York 10036 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 8, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f), or 13d-1(g), check the following box:o. 1 SCHEDULE 13D CUSIP No. 219141108 1)NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Dolphin Limited Partnership I, L.P. 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)x (b)o 3) SEC USE ONLY 4) SOURCE OF FUNDSWC 5)CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)o 6) CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7)SOLE VOTING POWER NUMBER OF226,788 SHARES BENEFICIALLY8)SHARED VOTING POWER OWNED BYnone EACH REPORTING9)SOLE DISPOSITIVE POWER PERSON226,788 WITH 10)SHARED DISPOSITIVE POWER none 11)AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 226,788 12)CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13)PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.60% 14)TYPE OF REPORTING PERSON PN ­ 2 SCHEDULE 13D CUSIP No. 219141108 1)NAME OF REPORTING PERSO S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Dolphin Financial Partners, L.L.C. 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b)o 3) SEC USE ONLY 4) SOURCE OF FUNDSWC 5)CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)o 6) CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7)SOLE VOTING POWER NUMBER OF178,012 SHARES BENEFICIALLY8)SHARED VOTING POWER OWNED BYnone EACH REPORTING9)SOLE DISPOSITIVE POWER PERSON178,012 WITH 10)SHARED DISPOSITIVE POWER none 11)AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 178,012 12) CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13)PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.26% 14)TYPE OF REPORTING PERSON OO ­ 3 SCHEDULE 13D CUSIP No. 219141108 1)NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Dolphin Limited Partnership III, L.P. 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b)o 3) SEC USE ONLY 4) SOURCE OF FUNDSWC 5)CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6) CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7)SOLE VOTING POWER NUMBER OF279,700 SHARES BENEFICIALLY8)SHARED VOTING POWER OWNED BYnone EACH REPORTING9)SOLE DISPOSITIVE POWER PERSON279,700 WITH 10)SHARED DISPOSITIVE POWER none 11)AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 279,700 12)CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13)PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.97% 14)TYPE OF REPORTING PERSON PN ­ 4 SCHEDULE 13D CUSIP No. 219141108 1)NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Donald T. Netter 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b)o 3) SEC USE ONLY 4) SOURCE OF FUNDSAF 5)CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6) CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7)SOLE VOTING POWER NUMBER OF684,500 SHARES BENEFICIALLY8)SHARED VOTING POWER OWNED BYnone EACH REPORTING9)SOLE DISPOSITIVE POWER PERSON684,500 WITH 10)SHARED DISPOSITIVE POWER none 11)AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 684,500 12)CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13)PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.83% 14)TYPE OF REPORTING PERSON 5 AMENDMENT NO. 2 (FINAL) TO SCHEDULE 13D This Amendment amends the Schedule 13D, dated February 26, 2007, as amended by Amendment No. 1, dated March 15, 2007 (the “Schedule 13D”), filed by Dolphin Limited Partnership I, L.P., a Delaware limited partnership, Dolphin Financial Partners, L.L.C., a Delaware limited liability company, and Dolphin Limited Partnership III, L.P., a Delaware limited partnership, (collectively, “Dolphin”) with respect to the common stock, par value $0.01 per share (the “Common Stock”), of Cornell Companies, Inc. (the “Company”).Notwithstanding this Amendment, the Schedule 13D speaks as of its respective dates. Item 4.Purpose of Transaction. Item 4 of the Schedule 13D, “Purpose of Transaction,” is amended by adding the following to the end of the Item: Dolphin expects to continue to monitor its investment in the Company and may in the future take any of the actions previously enumerated in response to this Item 4, including engaging in discussions with Company management, advocating strategic, business and financial change at the Company and altering its investment in the Company. Item 5.Interest in Securities of the Issuer. Item 5(a) of the Schedule 13D, “Interest in Securities of the Issuer,” is amended and restated in its entirety by the following: (a)The Reporting Entities beneficially own an aggregate of 684,500 shares of Common Stock, representing approximately 4.83% of the shares of Common Stock presently outstanding.1Dolphin I beneficially owns 226,788 shares or approximately 1.60% of the outstanding Common Stock;Dolphin Financial Partners beneficially owns 178,012 shares or approximately 1.26% of the outstanding Common Stock;and Dolphin III beneficially owns 279,700 shares or approximately 1.97% of the outstanding Common Stock. Item 5(c) of the Schedule 13D, “Interest in Securities of the Issuer,” is amended by adding the following to the end of the Item: Except as set forth on Schedule II, no person identified in Item 2 has effected any transaction in shares of Common Stock since March 15, 2007, the date of Amendment No. 1 to the Statement. Item 5(e) of the Schedule 13D, “Interest in Securities of the Issuer,” is amended and restated in its entirety by the following: On May 7, 2007, the Reporting Entities ceased to beneficially own more than 5% of the outstanding Common Stock.Accordingly, this Amendment No. 2 is the final amendment to the Schedule 13D and is an exit filing. 1Based upon 14,163,493 shares of Common Stockissued and outstanding as of April 20, 2007, as reported by the Company in its proxy statement filed with the Securities and Exchange Commission on April 30, 2007. 6 SIGNATURES After reasonable inquiry and to the best knowledge and belief of the undersigned, the undersigned certify that the information set forth in this Statement is true, complete and correct. Dated:May 9, 2007 DOLPHIN LIMITED PARTNERSHIP I, L.P. By: Dolphin Associates, LLC, its general partner By:Dolphin Holding Corp., its managing member By: /s/ Donald T. Netter Name: Donald T. Netter Title:Chief Executive Officer, President and Senior Managing Director DOLPHIN FINANCIAL PARTNERS, L.L.C. By: /s/ Donald T. Netter Name: Donald T. Netter Title:Manager DOLPHIN LIMITED PARTNERSHIP III, L.P. By: Dolphin Associates III, LLC, its general partner By:Dolphin Holding Corp. III, its managing member By: /s/ Justin A. Orlando Name: Justin A. Orlando Title:Vice President, Managing Director and Secretary 7 SCHEDULE II This schedule sets forth information with respect to each purchase and sale of Common Stock which was effectuated by a Reporting Entity since the filing of the Schedule 13D.All transactions were effectuated in the open market through a broker. Shares sold by Dolphin Limited Partnership I, L.P. Date Shares Sold Price Per Share* Proceeds* 03/29/07 12,300 20.3133 249,853 03/30/07 13,600 20.2259 275,072 04/25/07 11,900 21.9623 261,352 04/26/07 4,000 22.2901 89,160 04/27/07 3,900 22.8366 89,063 05/07/07 7,112 25.3367 180,195 05/08/07 4,000 24.8737 99,495 *Net of commissions. Shares sold by Dolphin Financial Partners, L.L.C. Date Shares Sold Price Per Price* Proceeds* 03/29/07 9,700 20.3133 197,039 03/30/07 10,700 20.2259 216,417 04/25/07 9,400 21.9622 206,445 04/26/07 3,200 22.2901 71,328 04/27/07 3,100 22.8366 70,793 05/07/07 5,588 25.3367 141,582 05/08/07 3,100 24.8737 77,108 *Net of commissions. Shares sold by Dolphin Limited Partnership III, L.P. Date Shares Sold Price Per Price* Proceeds* 03/29/07 15,100 20.3128 306,723 03/30/07 16,700 20.2254 337,765 04/25/07 14,700 21.9613 322,831 04/26/07 4,900 22.2885 109,214 04/27/07 4,900 22.8600 112,014 05/07/07 8,700 25.3358 220,422 05/08/07 4,900 24.8737 121,881 *Net of commissions. 8
